DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2021.02.09 has been entered. 

Response to Arguments
Applicant's arguments filed 2021.02.09 have been fully considered but they are not persuasive. 
Applicant argues:

    PNG
    media_image1.png
    198
    824
    media_image1.png
    Greyscale
 	This is not persuasive as the rejection did not admit that Behmer et al. did not teach “a two step process” because the claim does not explicitly claim this.  
Assuming, arguendo, the claim recited such a limitation then it can be shown that Behmer et al. would anticipate such a limitation.  Behmer et al. teaches a fairing for a rotor blade having an erosion resistant preform attached to the fairing. The two step process is inherent as the fairing is formed separately from the preform (step 1) and the preform is attached to the fairing (step 2). Haag was used to teach the application of subsequent (second) thermoplastic layers corresponding to the limitations of the claim as presented.  For at least these reasons the rejection is maintained. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
Claim 20 is unpatentable over US 2016/0215757 to BEHMER et al., hereinafter BEHMER, (previously cited) in view of US 2015/0132140 to HAAG (previously presented).

placing a first thermoplastic material in a mould for moulding at least a part of a blade shell body  of the wind turbine blade ([0016]: Place pre-form into mould where thermoplastic is against the mould), wherein the first thermoplastic material forms at least part of a leading edge of an outer surface of the wind turbine blade ([0016]); 
placing reinforcement fibres in the mould ([0016] place reinforce fibre layer);
contacting the first thermoplastic material and the reinforcement fibres with thermosetting resin ([0016]: placing resin in the body);
curing said resin to form at least a part of the blade shell body ([0016]: Curing the resin of the fibre substrate and preform), the blade shell body comprising a composite material of the reinforcement fibres and the thermosetting resin (the steps in [0016] result in this), wherein the first thermoplastic material forms an inner layer of an erosion shield (this recitation is interpreted as a statement of intended use. All functional implications have been carefully considered but are deemed not to impose any patentably distinguishing structure over that disclosed by the prior art reference. It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. MPEP 2114); he first thermoplastic material of the inner layer of the erosion shield being an integral part of the blade shell body ([0016]: place pre-form into mould where thermoplastic is against the mould resulting in an integral assembly); wherein the erosion shield extends along at least a part of the leading edge of the outer surface of the wind turbine blade (fig. 2 shows leading edge 18l; [0030] the erosion resistant pre-form 14 is very flexible and can easily be placed into a mould for a complex shape, such as for a wind turbine blade leading edge).
BEHMER does not disclose the following which is taught by HAAG:
	 attaching to a first thermoplastic material a second thermoplastic material, the second thermoplastic material forming an outer layer of an erosion shield ([0091] the erosion shield 70 may be formed as a single formed or moulded structure having an interleaved arrangement of layers of materials having different structural properties, e.g. through co-extrusion of two thermoplastics having different material properties).
But it would have been obvious to modify BEHMER to attach to a first thermoplastic material a second thermoplastic material, the second thermoplastic material forming an outer layer of an erosion shield in view of HAAG.  HAAG also teaches an erosion shield for a wind turbine blade (abstract) and teaches this erosion shield can be made of a plurality of layers.  See HAAG fig. 4. 
	It is obvious to apply a known technique to improve a similar device to yield predictable results.  See MPEP 2143(C).  The MPEP states the prior art must: (1) teach a base device (a method or apparatus that will be modified), (2) teach a comparable device that has been improved in the same way as the claimed invention, and (3) show that one of ordinary skill would have recognized 
	In this case, BEHMER teaches a method of manufacturing a wind turbine blade including an erosion shield.  HAAG teaches a comparable wind turbine blade having an erosion shield including multiple layers.  It would have been predictable to use the multiple layer erosion shield of HAAG in BEHMER because both references deal with wind turbine blade erosion protection that function in the same manner.  Thus, it would have been obvious to modify BEHMER to include the erosion shield including multiple layers of HAAG.

Allowable Subject Matter
Claims 22-23 are allowed. 

Conclusion
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure as each further discloses a state of the art.
The examiner has pointed out particular references contained in the prior art of record in the body of this action for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. Applicant should consider the entire prior art as applicable as to the limitations of the claims. It is respectfully requested from the applicant, in preparing the response, to consider fully the entire reference as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or pointed out by the examiner.

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to J. Todd Newton whose telephone number is (313)446-4899.  The examiner can normally be reached on 0700-1500 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
 If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg can be reached at (571) 272-4922.  The fax phone number for the organization 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J. Todd Newton/
Primary Examiner, Art Unit 3745
12-Feb-21 3:42:00 PM
J. Todd Newton, Esq.
Primary Examiner
Art Unit 3745